Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant argues that “guidance member” and “guide” have different definitions/scope, and “stabilizing device” and “stabilizer”. have different definitions/scope.  “Guide” and “stabilizer” do not appear in the specification nor are the definitions provided in the arguments.  (“The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification.”  (See MPEP 2173))

Claim Objections
Claim 3 and 4, 6, objected to because of the following informalities:  Claim 3 uses a “dolly” from Claim 2 but is only dependent on Claim 1.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
(0044] In the embodiment illustrated in the appended
drawings, the installation also comprises a guidance member
5 which connects the basket 4 to a wall of the ship, in this
case the wall 10, member 5 which is configured to block the
"yaw" (horizontal rotation movement around the vertical
axis), and "surge" (translation on the horizontal transverse
axis) and "sway" (rotation on the longitudinal horizontal
axis) movements of the basket 4 during at least a portion of
the vertical movement of the cables 35 in the direction of the
double arrow f, but also when the basket 4 is in the flotation
position. More precisely, referring to the appended FIG. 3,
this guidance member has the shape of a rod 5 which is
integrated here with a pair of arms 6 constituting a frame 60.
(0045] More precisely, the rod 5 extends substantially
parallel to the two flanks 401 of the float 40 of the basket 4
during the transition phase. This guidance member is therefore
integral with the aforementioned frame 60 which is
itself hinged to the float. A pair of wheels, of inflatable rings
or of skids 601, of which the function will be explained
below, extends at the end of the arms 6. The free end of the
rod 5 has the shape of a sphere 50. The guidance member,
5, cooperates with a profile 7 with a
guidance path with a generally vertical direction, a profile 7
which is mounted on a wall of the ship, in this case the wall
10, as shown in the figures.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, 13, 18 the functional limitation “guide” fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim because the claim merely recite a description of a problem to be solved or a function or result achieved by the invention without reciting the particular structure, materials or steps that accomplish the function or achieve the result. (See Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) discussed in MPEP 2173.05g. Applicant argues this is a noun, but the noun has no standard meaning in this context and is defined only functionally.)(Claim 16 comes the closest to describing the corresponding structure.)

Claims 3, 4, 6, 12 recites the limitation "said dolly".  There is insufficient antecedent basis for this limitation in the claim. (Is the claim dependency correct?)

Claim 4 (and 6) limitation “stabilizer” (synonymous with “means for stabilizing”) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Corresponding structure of “braces” is also functional with no standard meaning in the art. [paragraph 59.  Maybe this has more meaning in the original French which can be supported with evidence.] Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 8, 9, 11 are rejected under 35 U.S.C. 102 a2 as being anticipated by Roodenburg (US 20090199757 A1).
Regarding Claim 1, Roodenburg discloses a ship provided with an installation for launching and recovering a floating or submersible vehicle, which comprises: a lifting device including a set of cables (Element 4) which retain a basket (at least Element 5, Fig. 2b) configured to support said vehicle (paragraph 13) during said launching and recovering operations, said cables being movable vertically between two extreme positions, respectively high and low, wherein said basket includes at least one upper face (Element 10) which bears against at least one surface, referred to as a "contact surface", of said lifting device, only when said cables are in said high position, and a guide (at least Element 7, 8, 11) connecting said basket to a wall of said ship, which is configured to block possible translation movements of "sway" or "surge", and rotation movements of "yaw" of said basket, when said basket is in a flotation position.  

Regarding Claim 7, Roodenburg discloses a ship according to claim 1, wherein said guide comprises a rod extending in a substantially horizontal direction between  said basket and a wall of said ship. (Element 7)

Regarding Claim 8, Roodenburg discloses a ship according to claim 1, wherein said guide cooperates with at least one profile with a guidance path with a generally vertical direction mounted on said wall of said ship, said member including at least one end which is configured to be engaged in said at least one profile (Element 9, paragraph 22) and to move in a vertical direction along said guidance path during said launching and recovering operations.  

Regarding Claim 9, Roodenburg discloses a ship according to claim 8, wherein said guide is coupled to two elements which are in contact with said wall of said ship, on either side of said guide, thus forming a linear rectilinear connection with said wall of said ship.  (See Fig. 4.)

Regarding Claim 11, Roodenburg discloses a ship according to claim 1, wherein said guide cooperates with a pair of profiles with a guidance path with a generally vertical direction, mounted on said wall of said ship, said guide including elements configured to each be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-6, 13, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roodenberg  in view of Bascom (US 3536023 A) in view of Roodenburg
	Regarding Claim 2, Roodenburg discloses the ship according to claim 1, but does not explicitly disclose wherein said lifting device includes a dolly on which is arranged said set of cables, said dolly being configured to be moved horizontally.  


Regarding Claim 3, Roodenburg in view of Bascom discloses the  ship according to claim 1, wherein said "contact surface" of said lifting device includes at least one portion of a lower face of said dolly.  (Lower face of Bascom Element 60 is on the dolly.)

Regarding Claim 4, Roodenburg in view of Bascom discloses the ship according to claim 1, wherein said "contact surface" of said lifting device includes a lower face of a stabilizer which protrudes downward from said dolly.  (Element 60, Best seen Fig. 1 of Bascom.)

Regarding Claim 5, Roodenburg in view of Bascom discloses the ship according to claim 1, wherein said basket is provided with at least one float.  (Element 58 Bascom)

Regarding Claim 6, Roodenburg in view of Bascom discloses the ship according to claim 5, wherein said "contact surface" of said lifting device includes a lower face of a stabilizer  of said cables which protrude downward from said dolly and a float includes at least one upper face which bears against said lower face of said stabilizer stabilizing dcvice only when said cables are in said high position.  (Element 60 of Bascom.)

Claim 13 is similar to Claim 2 but without the top surface explicitly claimed and is rejected on the same grounds.

Regarding Claim 14, Roodenburg in view of Bascom discloses the ship according to claim 13, wherein said lift includes a horizontally moveable dolly to which is coupled said cables, said dolly being 

Regarding Claim 17, Roodenburg in view of Bascom discloses the ship according to claim 13, wherein said profile includes multiple parallel and vertically elongated profiles.  (See Roodenburg Fig. 4)

Response to Arguments
Applicant's arguments filed 14 Dec 2020 have been fully considered but they are not persuasive. 	Applicant argues “guidance member” should not be interpreted under 112f because the nonce term “guidance member” is has a corresponding structure in the specification.  This is not persuasive.  This is evidence that the nonce formed from the verb “guide” with no generally agreed upon corresponding structure in this context has satisfied the basic requirements definiteness under 112f.  A persuasive argument would be that the functional term has an acquired meaning that defines the 
	Regarding the 112b for lack of identifying the corresponding structure under 112f, Applicant argues that “stabilizer” and “braces” cannot be nonce nouns that are described by their function without a standard meaning in the art because they are nouns.  Examiner disagrees.  Applicant additionally argues they are “fully supported” and therefore cannot be means plus function and are fully supported by paragraph 46 and 47 and the reference numerals in the drawings.  Examiner was unable to identify the boundaries what the corresponding structure actually is based on these general cites.  Since the boundary of the claimed subject matter is unclear, Examiner maintains the 112b rejection.  (Similar to the “blender” example above, the best argument that that a word is defined is by providing a specific definition that includes the corresponding structure rather than a general citation.)


Allowable Subject Matter
Claims 10, 12, 15, 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
(These are all quite close to allowable and just need a fine-tuning of the claimed description to overcome the 112b.  Applicant may wish to consider calling for an interview before preparing a filing for the office’s After Final Consideration Program by filling out the one page form located at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746.  The examiner can normally be reached on M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        13 March 2021